Citation Nr: 1342924	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-19 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to December 1971 and from October 1974 to October 1977.  The Veteran also had additional service in the reserves.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO), which denied the Veteran's claims of entitlement to service connection for a gastrointestinal disability and a sinus disability.  Jurisdiction of the case has since been transferred to the VA RO in Nashville, Tennessee.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of this hearing has been associated with the Veteran's claims folder.

In March 2011, the Board remanded the claim for service connection for a gastrointestinal disorder claimed as stomach ailment and a sinus disability to the RO, via the Appeals Management Center (AMC), for further development.  Subsequently, in an August 2012 AMC decision, service connection was granted for sinusitis/rhinitis, thus satisfying that portion of the appeal in full.  As such, the only issue remaining before the Board is service connection for a stomach disability.

The Board recognizes that throughout the course of the appeal, the current issue on appeal has been characterized variously as either entitlement to service connection for a stomach disability, entitlement to service connection for a stomach ailment, or as entitlement to service connection for a gastrointestinal disability (claimed as a stomach ailment).  In the Veteran's original claim, submitted on VA form 21-526 in March 2008, the Veteran stated that he sought service connection for a "stomach ailment."  In his October 2008 notice of disagreement, the Veteran wrote that he disagreed with the denial of service connection for "a stomach ailment."  At his July 2010 Board hearing, the Veteran testified in connection with his claim for service connection for "a stomach disability."  In light of this evidence, the Board now finds that the Veteran's claim is best characterized as entitlement to service connection for a stomach disability.

The Veteran's Virtual VA file was reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence does not support a finding that the Veteran has a current stomach disability.


CONCLUSION OF LAW

Service connection for a stomach disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
      
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  This letter was provided to the Veteran prior to the initial adjudication of the claim.  The duty to notify has been satisfied.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  

In this case, the Veteran was most recently provided a VA stomach examination in April 2011.  The examiner considered the Veteran's claim, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  The examiner was unable to provide a diagnosis for a stomach disability.  The report of the examination suggests that all necessary observations were made.  Based on the foregoing, the Board finds the April 2011 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim decided herein.

Based on the aforementioned VA examination, and recently obtained VA and private treatment records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During his April 2011 VA examination, the Veteran reported that he participated in "an experiment where he was exposed to some 'radiation' in Ft. Hood TX."  However, the Board also notes that in the Veteran's original claim, submitted on VA form 21-526 in March 2008, the Veteran did not indicate that he was exposed to ionizing radiation.  During his July 2010 Board hearing, the Veteran did not indicate that he was exposed to ionizing radiation.  Further, the service treatment records do not reflect that the Veteran was exposed to ionizing radiation.  Regardless, the record contains no competent evidence of a present radiogenic disease.  Although the Veteran claimed during his April 2011 VA examination that he was exposed to ionizing radiation during his time in service, there is no evidence of the current presence of a radiogenic disease as to warrant development of the claim under 38 U.S.C. § 3.311.  But see 38 U.S.C. § 3.311(b)(2) (2013).

As noted above, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) required that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board further recognizes that outpatient records from Dr. S.M. were received subsequent to issuance of the last Supplemental Statement of the Case.  A careful review of these outpatient records reflects that they pertain to the Veteran's prior claim for service connection for sinusitis-a claim which was granted in an August 2012 decision.  Indeed, the Veteran himself indicated on a VA form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) submitted in May 2011 that the records from Dr. S.M. only pertained to a sinus condition.  As such, no useful purpose would be served in remanding the claim for service connection for a stomach disability again for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Claim for Service Connection

A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

	B.  Stomach disability

Concerning the Veteran's first period of active duty, the February 1970 service entrance physical examination report reflects that his abdomen and genito-urinary system were normal.  The Veteran indicated on a contemporaneous Report of Medical History (RMH) that he did not experience frequent indigestion or stomach problems.  The September 1971 separation examination report also reflects that his abdomen and genito-urinary system were normal.

Concerning the Veteran's second period of active duty, the October 1974 service entrance physical examination report reflects that his abdomen and genito-urinary system were normal.  The Veteran indicated on a contemporaneous Report of Medical History (RMH) that he did not experience frequent indigestion or stomach problems.  A December 1976 treatment record reflects that the Veteran had experienced lower stomach pain for the prior three weeks.  The August 1977 separation examination report also reflects that his abdomen and genito-urinary system were normal.

Concerning the Veteran's reserve duty, a December 1980 service physical examination report reflects that his abdomen and genito-urinary system were normal.  The Veteran indicated on a contemporaneous Report of Medical History (RMH) that he did not experience frequent indigestion or stomach problems.  A treatment record from August 1982 contains the Veteran's complaints of stomach gas.  He was given Mylanta.

A private treatment record from February 1998 contains the Veteran's complaints of upper abdominal pain.  Medical imaging revealed no defects.  Another treatment record from March 2004 indicates that the Veteran had abdominal pain, frequent indigestion, and intermittent bright red blood in his stool.  Examination by a doctor did not result in a diagnosis of a disability.  A subsequent colonoscopy revealed a polyp and inflamed anal hemorrhoids.  A CT scan taken in June 2007 revealed mild prostatic and seminal vesicle enlargement, a small cyst of the left lobe of the liver, and no other abnormalities.

The Veteran again complained of abdominal pain to a private examiner in January 2007.  The examiner discussed the possibility of diverticulitis.  In April 2007, the Veteran reported blood in his stool; on examination, the doctor did not report a diagnosable disability.  A report of a May 2007 colonoscopy reflects the presence of a polyp.  The report further indicates that there was no endoscopic evidence of diverticulitis.  Engorged anal hemorrhoids were present.

At his July 2010 Board hearing, the Veteran remarked that he developed his stomach problems during his first period of active duty.  He said that he was treated in sick call at that time.  He said that he had stomach cramps and bleeding during bowel movements.  He stated that at the time, he was given prescription medication; currently, he took Pepto-Bismol and Kaopectate.  He characterized his problems as stomach cramps and aches.  He related at as far as he knew, his medical treatment providers had not put a label on his stomach problems.

In a statement submitted in April 2011, the Veteran said that his symptoms started while he was in the Army.

On VA compensation and pension examination in April 2011, the Veteran complained of bloody stool.  He related that when he ate, his stomach growled, and he experienced pain.  He had not seen blood in his stool for five months.  No epigastric tenderness or gastric reflux was noted.  The examiner found no signs of significant weight loss, malnutrition, anemia, or other significant findings.  After performing tests, the examiner stated that the Veteran did not have a stomach condition.  The examiner explained that while the Veteran gave a vague description of radiation exposure and non-consistent bloody stool, no private of VA doctors had diagnosed him with a stomach condition.  Further, the last time the Veteran saw blood in his stool was five months previously; the Veteran was not anemic; and the examiner stated that the Veteran did not have epigastric tenderness to suggest and ulcerative condition.

An August 2011 private treatment record and a November 2011 VA treatment record are both negative for gastrointestinal problems.

The Board is denying service connection for a stomach disability in view of the absence of competent evidence establishing a current claimed disability.  In this matter, the Board finds the VA and private medical records persuasive.  

Ultimately, the Board finds that the most persuasive evidence of record is the April 2011 VA examination report.  On that report, the examiner interviewed the Veteran, considered his history of intermittent bloody stools, noted the treatment records, performed tests, and then opined that the Veteran did not have a stomach disability.  Objective examination findings were generally normal.  There is no other medical evidence which alludes to a currently diagnosed stomach disability.  Thus, it is concluded that there is no competent evidence of a current disability in furtherance of this claim.

The initial criterion to establish service connection is competent evidence of the disability claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

By "disability" is generally meant "an impairment in earnings capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (Citing with approval VA's definition of "disability" in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a disease, injury, or other physical or mental defect.").

The evidence establishes that the Veteran clearly experiences stomach pain.  Unfortunately, the Court has held that the manifestation of pain or discomfort alone, without an underlying diagnosed malady or condition, cannot constitute a specific disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Without a current diagnosis of stomach disability, service connection cannot be established.

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, in this case, the Board finds that the Veteran's assertions are outweighed by the conclusions of the April 2011 VA examiner.  The Board notes that the Veteran's DD-214 shows that he served as a medical corpsman, and as such, he is presumed to have had some medical training.  However, the Veteran himself has not indicated that he has an actual medical diagnosis of a stomach disability.  Even in his July 2010 Board hearing, the Veteran remarked that his stomach complaints had not resulted in a medical diagnosis.  Conversely, the April 2011 VA examiner had the medical training necessary to perform a proper examination, performed medical tests, and did not find evidence of a diagnosable stomach disability.

The Board also notes that the Veteran has asserted that he has experienced stomach symptoms since his first period of active duty.  However, as noted above, the Veteran indicated on Reports of Medical History completed in September 1971, October 1974, and December 1980 that he did not experience frequent indigestion or stomach problems.  Although the Board has considered the Veteran's present assertions, this report comes about 25 years after the Veteran's service separation, under the circumstances, they are outweighed by the contrary evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995) (statements made by a claimant made "contemporaneously" (during or shortly after service) may be more probative that statements made many years later).  Accordingly, with respect to his assertions that he has experienced a continuity of symptomatology, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991). 

In short, the preponderance of evidence is against this claim and there is no doubt to be resolved. Accordingly, the Veteran's claim of entitlement to service connection for a stomach disability is denied. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a stomach disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


